Citation Nr: 9926166	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for substance abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the veteran's claims of entitlement 
to service connection for a psychiatric disorder and 
substance abuse.  A notice of disagreement was received in 
March 1997.  A statement of the case was issued in July 1997.  
A substantive appeal was received from the veteran in August 
1997.  A hearing was held at the RO in October 1997.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a February 1997 decision by the RO 
that denied the veteran's claims for entitlement to service 
connection for a psychiatric disorder and substance abuse.  

2.  The veteran subsequently submitted a written withdrawal 
of his appeal of these issues.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
the claims of entitlement to service connection for 
psychiatric disorder or substance abuse. 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 
(1998).  As noted in the introduction, a timely notice of 
disagreement was received to initiate an appeal from a 
February 1997 rating decision of the RO.  The veteran 
perfected his appeal by filing a timely substantive appeal, 
thus giving the Board appellate jurisdiction over his appeal.  
The issues were then properly before the Board.

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that in a letter 
received from the veteran in July 1999, he withdrew from 
appellate status all issues in appellate status.  

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively removed the issues of entitlement to 
service connection for a psychiatric disorder and substance 
abuse from appellate status.  With no issue properly before 
the Board for appellate review, the case must be dismissed. 
38 U.S.C.A. § 7108 (West 1991).



ORDER

The appeal is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

